DETAILED ACTION
Allowable Subject Matter


Claims 12-13, 17-23 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 12 recites an energy storage unit for a motor vehicle, comprising: a support frame which is non-destructively detachably mountable on a body of the motor vehicle; and a plurality of storage modules which are mountable on the support frame for storing electrical energy; wherein when the storage modules are mounted on the support frame a free space is provided between at least two adjacently arranged storage modules, wherein into the free space, in a state of the support frame mounted on the body, a retaining element, provided on a side of a floor of the body pointing downwards in a vehicle vertical direction, projects, and wherein the support frame is mountable on the retaining element; wherein the storage modules are configured as intrinsically sealed units which are arrangeable on the support frame from bottom to top in the vehicle vertical direction and are insertable into respective corresponding receiving openings in the support frame; wherein the support frame has a grid structure comprised of longitudinal member elements and cross member elements that define respective receiving openings for each of the storage modules, wherein each of the respective receiving openings is configured as a through opening; wherein the storage modules, in a state of the energy storage unit mounted on the motor vehicle, are 
2.	Claim 19 recites a mounting arrangement, comprising: an energy storage unit; and a body of a motor vehicle; wherein the energy storage unit has a support frame non-destructively detachably mounted on the body and a plurality of storage modules mounted on the support frame for storing electrical energy; wherein a free space is provided between at least two adjacently arranged storage modules, wherein into the free space a retaining element, provided on a side of a floor of the body pointing downwards in a vehicle vertical direction, projects, and wherein the support frame is mounted on the retaining element; wherein the storage modules are configured as intrinsically sealed units which are arranged on the support frame from bottom to top in the vehicle vertical direction and are inserted into respective corresponding receiving openings in the support frame; wherein the support frame has a grid structure comprised of longitudinal member elements and cross member elements that define respective receiving openings for each of the storage modules, wherein each of the respective receiving openings is configured as a through opening; wherein the storage modules are inserted into the respective receiving opening from below and project beyond an upper side of the support frame facing the floor.
3.	Claim 20 recites a motor vehicle, comprising: a body having a load-bearing support structure; and an energy storage unit connected to the load-bearing support structure on an underside of the body, wherein the energy storage unit comprises a support frame having a plurality of storage modules for storing electrical energy which is .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614